In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-495 CV

____________________


IN RE ALLSTATE TEXAS LLOYD'S COMPANY




Original Proceeding



MEMORANDUM OPINION (1)
	On November 24, 2004, Allstate Texas Lloyd's Company filed its petition for writ
of mandamus.  The parties subsequently agreed to the entry of an order in the trial court
granting a severance and abatement of the extra-contractual claims in this insurance case. 
On December 13, 2004, the relator filed a motion to dismiss the petition.
	Accordingly, this original proceeding is dismissed without prejudice and without
reference to the merits.
	WRIT DISMISSED.
										PER CURIAM

Opinion Delivered December 16, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.